Citation Nr: 1117993	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in March 2010, when it was remanded for additional evidentiary development.  

The Veteran and his wife testified before the undersigned in a September 2009 video conference hearing.  


FINDINGS OF FACT

1.  Prior to July 22, 2010, the service-connected PTSD is productive of, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  As of July 22, 2010, the service-connected PTSD is productive of, at most, occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Prior to July 22, 2010, the criteria for entitlement to an initial rating in excess of 30 percent for the service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  As of July 22, 2010, the criteria for entitlement to an initial 50 percent rating, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in September 2007, June 2008 and March 2010 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased initial rating for PTSD.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim, what types of evidence VA would attempt to obtain, and what evidence was his responsibility to obtain in the VCAA letters, and the Veteran was informed of the types of evidence necessary to establish an effective date or a disability evaluation for the issues in the June 2008 letter.  

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded appropriate VA examinations for the disability on appeal.  The examination reports reflect that the claims file was reviewed, subjective complaints were recorded and mental findings were made.  The information included in the examination reports include sufficient, pertinent, evidence to accurately adjudicate the issue on appeal.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Therefore, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

Analysis

In May 2007, the Veteran submitted a claim of entitlement to service connection for PTSD.  In November 2007, the RO granted service connection for PTSD and assigned a noncompensable evaluation.  The Veteran disagreed with the initial disability evaluation assigned.  In October 2008, the RO granted an increased rating for the PTSD and assigned a 30 percent evaluation.  The Veteran has not indicated that he is in agreement with the disability evaluation assigned and the issue remains on appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service-connected PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  

Under these criteria, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

On VA examination in October 2007, the Veteran reported that he was having trouble with sleeping and intermittent nightmares.  He reported that he had stopped drinking three or four months prior and he had had more problems with nightmares and sleep.  He reported occasional flashbacks and sometimes, when people talked about the war, he would get upset.  He was not receiving any treatment for PTSD.  The Veteran informed the examiner that he was working regularly and his symptoms did not affect his work at any time.  He had ringing in his ears which upset him.  The examiner summarized by finding that the Veteran mainly reported problems with sleeping and had nightmares once per week, ringing in the ears and he got upset talking about the war.  He denied suicidal ideation and denied problems with mood swings or impulsive behavior.  He denied social withdrawal.  The Veteran has been employed as a mailman for 28 years.  The Veteran has been married to his second wife for ten years and was doing well.  He sees his children and grandchildren often.  He played golf on the weekends.  He has no legal problems.  He got along well with the people at work and also with his friends.  He denied any assaultive behavior.  

The Veteran's speech was spontaneous and well articulated.  Affect was appropriate.  The Veteran was oriented to time, place and person.  His thought process was logical, relevant and goal oriented.  He denied any delusional ideation.  He reported problems sleeping.  He denied auditory or visual hallucinations.  He denied inappropriate behavior.  He was free of obsessive or ritualistic behavior.  He reported he got panicked when he heard helicopter sounds or loud sounds.  He denied homicidal and suicidal ideation.  He had good personal hygiene.  He denied memory problems.  The Veteran claimed that he was a good worker and his symptoms did not affect his job.  At the time of the examination, the examiner opined that the Veteran's psychiatric problems were insomnia, nightmares once per week, getting upset when helicopters or loud sounds were heard, and ringing in his ears but they are not affecting his job functioning or social functioning.  The Axis I diagnosis was PTSD.  A Global Assessment of Functioning scale score (GAF) of 80 was assigned.  

In July 2008, the Veteran submitted a copy of the October 2007 VA examination report with his annotations.  He reported that he had regular flashbacks caused by different sights, sounds and conversations.  He indicated he experienced nightmares every night but was able to go to work in the morning.  He reported he had had mood swings and had contemplated suicide in the past.  With regard to violent behavior, the Veteran reported he had his times but for the most part he was a calm person but this could change at any time and it did.  He reported that he did not leave his house very often and only when he had too.  He was very nervous going to unknown places.  He reported a lack of sleep from nightmares affected his work but he didn't get fired and always went to work.  

In a July 2008 statement, the Veteran reported that he had problems with flashbacks while at work.  He would drop to the ground when he heard loud noises that sounded like gunfire.  He thought above Vietnam every day.  He had frequent nightmares.  He had confrontations with his managers at work over his being late and smelling of alcohol.  There are times when he had homicidal thoughts.  He was very nervous about leaving home to areas where he had never been.  

Lay statements were associated with the claims file in July 2008.  A lay statement from J.E.S., indicates he had known the Veteran since high school and that all the Veteran wants to talk about is Vietnam.  He isolates and withdraws.  If he wasn't at the American Legion he would be at home.  His only friends other than his family are other veterans at the Legion.  He had weekly bad dreams of Vietnam.  He was depressed all the time.  He did not go to restaurants with the exception of drive thru's and avoided crowds.  He was very irritable and had a short fuse.  He could get verbally abusive and he had memory problems.  Sudden and loud noises startled him easily.  He had problems going to sleep and staying asleep.  He hallucinated and heard voices.  His behavior in public could be very embarrassing and he had staring spells.  

The Veteran's spouse wrote that loud noises startled the Veteran.  They would cause him to hit the floor or instantly take cover.  He was always on guard and he didn't like to leave town or go to malls or movie theaters.  He had nightmares on average of once per week.  Helicopters caused flashbacks.  He was depressed most of the time but would hide it.  

The Veteran's brother wrote that the Veteran dwelled on Vietnam too much.  The Veteran was always on guard and had bad nightmares about Vietnam.  His sleep was intermittent.  He had flashbacks about Vietnam and he had low self esteem.  He avoided crowds unless he knew everyone there.  

G.K.R. wrote the Veteran was constantly talking about Vietnam and had flashbacks.  He was always aware of his surroundings.  Sudden and unexpected noises startled him.  He had problems sleeping.  He was unable to concentrate or stay focused.  

The Veteran testified before the undersigned in September 2009 that, when he heard a rifle shot, he would immediately fall to the ground.  He had flashbacks and did not like fireworks.  The Veteran contested the accuracy of the July 2008 VA examination.  He reported he had suicidal thoughts more than once.  He denied saying that funeral smells caused flashbacks.  His PTSD caused sleep problems and he was late to work a lot.  He always went to work but he was tardy.  He reported he was kind of housebound and seldom left his city.  He denied only having flashbacks when someone spoke about Vietnam or when he was watching TV about Vietnam.  He had frequent flashbacks.  He was not receiving any treatment for PTSD.  The Veteran had been drinking and when he would stop his symptoms got worse.  He went to the American Legion building every day but was usually by himself.  He was employed by the Post Office as a letter carrier.  He preferred being on the street by himself as opposed to working around supervisors.  The run-ins with his supervisors at work revolved around being late for work and having alcohol on his breath.  The Veteran testified that he was a good worker but he did not have a good attitude.  The Veteran's spouse testified that the Veteran was a different person when he was not drinking.  He was more depressed and more isolating.  He went to the American Legion every day.  He had nightmares.  He was very nervous and did not like crowds.  He had spoken of suicide in the past.  

A clinical record dated in September 2009 reveals the Veteran reported he felt depressed on a daily basis.  He had not drank alcohol for a year but started again due to vivid nightmares.  Testing was cited as being suggestive of moderate depression.  Aside from being depressed, other symptoms included lack of interest, diminished energy, anxiety, trouble concentrating, a negative view of himself, and thoughts of being better off dead.  He denied any specific plan or intent to harm himself.  He did not endorse symptoms of mania or psychosis.  Often he experienced heightened discomfort when he sees or hears helicopters.  Socially, he liked to spend his time with his family and was also involved in the American Legion.  He reported erratic sleep.  He was married to his second wife for 11 years and described his wife as supportive.  He reported a good relationship with his kids.  He denied a history of legal problems.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts.  The pertinent assessment was chronic PTSD.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  

In October 2009, the Veteran acknowledged the same symptoms as the prior month.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts.  The pertinent assessment was chronic PTSD.  

In March 2010, the Veteran reported he was quitting alcohol.  He denied any major subjective problems.  He complained of sleep problems but not that severe.  He denied suicidal or homicidal plans.  

In April 2010, the Veteran reported improvement in his mood and sleep.  He was still drinking but was cutting down.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts.  

In June 2010, the Veteran reported that, when he quit alcohol, all his nightmares and intrusive thoughts of Vietnam resurfaced.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts.  

In July 2010, the Veteran reported that, without medication, he was more preoccupied with negative thoughts and, for a very brief time, had thoughts that he would be better off dead.  He admitted his home life has been quite stressful lately as they have been getting a lot of relatives from his wife's side vacationing on their property.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts.  

At the time of a July 2010 VA examination, the Veteran reported he remained married to his second wife and maintained positive relationships with his wife, children and grandchildren.  He reported he maintained an equivalent frequency of contact with others outside the home as he had when he received his first assessment in 2007.  He denied problems with interpersonal relationships.  The Veteran continued to participate in weekly golf outings and visits to the American Legion.  He preferred to remain isolated from others but he reportedly enjoyed spending time with his family.  There was no history of suicide attempts.  He was a full time employee with the Post Office.  Work related tasks were mildly-moderately impaired by his PTSD but overall the Veteran relies upon work to help him manage.  He continued to drink to excess.  Interpersonal relationships were reportedly stable, yet limited, without marked distress. 

Mental status examination revealed the Veteran was clean and casually dressed.  Psychomotor activity was restless.  Speech was unremarkable and affect was appropriate.  The Veteran was oriented to person, place and time.  His thought processes were unremarkable.  He was preoccupied with one or two topics.  There were no delusions.  Without medication, the Veteran experienced one nightmare per week but with medication, this was reduced to one every other week or every three weeks.  He used alcohol to sleep.  There were no hallucinations.  There was no inappropriate behavior.  With regard to obsessive/ritualistic behavior it was noted that the Veteran claimed to maintain some firearms around his home as a way of securing his home, despite not living in a high crime area.  The Veteran claimed to experience panic attacks whenever he travels outside the local vicinity of his home/work.  There were no suicidal or homicidal thoughts.  Impulse control was fair but there were no episodes of violence.  The Veteran was able to maintain personal hygiene.  The Veteran noted increased memory problems but denied them causing any significant interference in his functioning.  

The examiner noted that intrusive thoughts and increased arousal occurred daily and caused moderate to severe distress.  The Veteran generally turned to alcohol to cope with the symptoms.  The Veteran noted his symptoms prior to going on medication were quite severe (3 out of 10 with 1 being severe and 10 least severe).  Since taking medication, he would rate his mood as a 6 on the same scale.  The Veteran continued to drink to help him achieve sleep onset.  The Veteran reported that he was less efficient at work-related tasks and prone to making more errors; he experiences nightmares and a reduction in the quality of sleep along with moderately severe symptoms of depression and trouble relaxing/letting his guard down.  He experienced moderate to severe distress when he is required to travel to places with crowds and/or away from familiar surroundings.  

With regard to employment, it was noted that the Veteran had been employed for more than 20 years as a postal worker.  He had not lost any work in the preceding 12 months.  Problems related to occupational functioning were decreased concentration.  

The examiner opined that the Veteran met the criteria for a diagnosis of PTSD and it appeared that his depressive and alcohol dependence were secondary to his PTSD.  However the Veteran's chronic pain related to neuropathy and osteoarthritis were causing considerable distress for him and likely contributing to his depressive symptoms and desire to consume alcohol.  A Global Assessment of Functioning (GAF) of 53 was assigned.  The Veteran reported that his neuropathy caused greater distress than his PTSD.  

The examiner found that the Veteran did not experience total occupational and social impairment due to signs and symptoms of PTSD.  The examiner also opined that the PTSD did not result in deficiencies in judgment, thinking, family relationships, work, mood or school.  The examiner found that there was reduced reliability and productivity due to PTSD symptoms.  The examiner cited the Veteran's reports that he was less efficient at work-related tasks and prone to making more errors; he experiences nightmares and a reduction in the quality of sleep along with moderately severe symptoms of depression and trouble relaxing/letting his guard down.  He experienced moderate to severe distress when he is required to travel to places with crowds and/or away from familiar surroundings.  

In August 2010, the Veteran reported he was a functional alcoholic.  Medication reduced his anxiety.  He continued to work full time at the Post Office.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts. 

The Board finds that a 100 percent evaluation is not warranted at any time during the appeal period.  The evidence of record consistently demonstrates that the Veteran remained employed during the entire appeal period.  He reported problems with being late for work but he remained employed.  The record also consistently demonstrates that the Veteran was able to maintain effective relationships with his wife, children, grandchildren and some friends.  There is no evidence of record of the presence of any of the enumerated criteria set out under the 100 percent evaluation for mental disorders or that his symptoms best approximated the criteria for a 100 percent evaluation.  There is no evidence of record indicating that the service-connected PTSD is productive of gross impairment in thought processes or communication.  Mental status examination has consistently demonstrated that the Veteran's thought processes were logical and coherent.  The Veteran has denied experiencing delusions or hallucinations and no health care professional has indicated that the Veteran experiences such symptomatology.  With regard to the Veteran being in persistent danger of hurting self or others, there were references in the claims files to the Veteran having infrequent homicidal and suicidal thoughts.  However, at other times, the Veteran denied such symptomatology.  Significantly, the claims file is void of any evidence that the Veteran had formed a plan for homicidal or suicidal actions.  Furthermore, there is no evidence of record which indicates that the Veteran experiences any social or occupational impairment due to suicidal or homicidal ideation.  There is no evidence of record demonstrating that the service-connected PTSD is productive of an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Furthermore, there is no evidence of record demonstrating that the service-connected disability is productive of the Veteran being disoriented to time or place; or that he experiences memory loss of the names of close relatives, his own occupation or his own name.  While one of the lay statements indicates the author found that the Veteran exhibited inappropriate behavior, the nature of this behavior was not reported.  The rest of the pertinent evidence of record is devoid of any evidence demonstrating that the Veteran exhibits inappropriate behavior.  The Board finds the vast preponderance of the competent evidence of record demonstrates that the Veteran does not meet or approximate the criteria for a 100 percent evaluation at any time during the appeal period.  

The Board finds that a 70 percent evaluation is not warranted for the service-connected PTSD at any time during the appeal period.  The Veteran has been able to maintain employment during the entire appeal period and was also able to maintain effective relationships with his wife, children, grandchildren and some friends.  The Veteran reported intermittent suicidal ideation.  However, there is no evidence in the claims file demonstrating that the intermittent ideation was productive of any social or occupational impairment.  With regard to obsessional rituals which interfere with routine activities, the Board notes that the examiner who conducted the most recent VA examination reported the Veteran had claimed to have kept firearms around his home for security despite the fact that the Veteran was not living in a high crime area.  There is no indication, however, that this reported obsession interferes, in any way, with the Veteran's routine activities.  There is no evidence of record indicating the Veteran's speech was intermittently illogical, obscure, or irrelevant.  The Veteran has reported the presence of depression but there is no indication that this affects his ability to function independently, appropriately, and effectively.  The Veteran and his wife have reported he was irritable however there are not shown to be any periods of violence which occurred during the appeal period.  There is no evidence of record demonstrating that the Veteran ever neglected his personal appearance and hygiene.  There is no evidence of record indicating that the Veteran had difficulty adapting to a stressful circumstance including in a work or work like setting.  As set out above, he has consistently maintained employment.  While the Veteran has conflicts with his employer regarding his tardiness, there is no indication that he did not have an effective relationship with his supervisors.  The Board also finds that the PTSD is not productive of an inability to establish and maintain effective relationships as set out at the top of this paragraph.  The Veteran has reported that he experienced panic attacks when he had to go somewhere which was unfamiliar.  This can have an effect on the Veteran's ability to function independently.  The Board finds this symptomatology does not more nearly approximate a 70 percent evaluation at any time during the appeal period.  Again, the Board stresses the fact that the Veteran maintained employment and was able to maintain effective relationships with a group of people.  

The Board finds that, prior to the time of the July 2010 VA examination, the service-connected PTSD more nearly approximated the criteria for a 30 percent rating under the General Rating Formula for Mental Disorders.  With regard to the rating criteria for a 50 percent evaluation, the Board finds there is no evidence of record demonstrating that the service-connected PTSD is productive of a flattened affect or any circumstantial, circumlocutory or stereotyped speech.  There is no evidence that the Veteran has difficulty understanding complex commands.  There is no evidence of record indicating that the Veteran experienced any impaired judgment or impaired abstract thinking.  There is some evidence that the Veteran experiences disturbances of motivation and mood and an allegation of problems with memory but, again, there is no indication that this symptomatology affects the Veteran's employment and no evidence that it results in any social impairment.  The Veteran reports he experiences panic attacks when he had to go somewhere not familiar, but he did not indicate that this symptomatology occurred weekly or more frequently.  The main symptomatology associated with the service-connected PTSD which is included as enumerated symptomatology under the General Rating Formula for Mental Disorders and results in occupational impairment is problems with sleep associated with nightmares.  The Veteran has indicated that he had trouble sleeping and would frequently be tardy at work.  Other than verbal reprimands, the Veteran has not indicated, in any way, that he experiences any occupational impairment due to his PTSD.  Problems with sleep is included under the 30 percent evaluation current assigned.  

The Board finds that, prior to the date of the July 2010 VA examination, the symptomatology associated with the service-connected PTSD more nearly approximates a 30 percent evaluation under the General Rating Formula for Mental Disorders.  

The examiner who conducted the July 2010 VA examination specifically opined that the Veteran's service-connected PTSD was productive of reduced reliability and productivity due to PTSD symptoms.  As set out above, this is part of the language used when defining a 50 percent evaluation under the General Rating Formula for Mental Disorders.  The Board finds the examiner's use of this particular language demonstrates an intent on the part of the examiner to indicate that the service-connected disability is productive of a 50 percent evaluation.  The Board notes that a veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  The Board notes the GAF score of 53 assigned by the examiner in July 2010 also supports a 50 percent evaluation.  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.

The Board notes that a September 2009 VA clinical record included a GAF of 53.  While this score is indicative of moderate symptoms or moderate difficulty in social or occupational functioning, the rest of the evidence of record as discussed above does not support the finding that the service-connected PTSD was productive of sufficient symptomatology to warrant a 50 percent evaluation at that time.  The Board finds the GAF score assigned in September 2009 to be insufficient upon which base a grant of a 50 percent evaluation for the PTSD.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Code shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (sleep problems, nightmares, startle, depression).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for PTSD during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran has maintained employment during the entire appeal period and there is nothing in the record which suggests that the service-connected PTSD markedly impacts his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent prior to July 22, 2010, for PTSD is not warranted.  The appeal is denied to this extent.  

Entitlement to an initial rating of 50 percent, but no higher, as of July 22, 2010, for PTSD is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


